Order entered March 13, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00860-CV

                           BBVA COMPASS, ET AL., Appellants

                                              V.

                          DAVID BAGWELL, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00991

                                          ORDER
       Before the Court is appellees’ March 11, 2019 second joint motion to extend time to file

their respective briefs. We GRANT appellees’ motion and extend the time for them to file their

respective response briefs to April 17, 2019. We caution appellees that further requests for

extension of time will be disfavored absent compelling circumstances.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE